Exhibit 10.31

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Third Amendment”) is made on this
15th day of January, 2008, by and between LIBERTY VENTURE I, LP, a Delaware
limited partnership (“Landlord”), and LESLIE’S POOLMART, INC., a Delaware
corporation (“Tenant”).

BACKGROUND:

A. Landlord’s predecessor, Liberty Property Limited Partnership, and Tenant
entered into a certain Lease Agreement dated December 30, 1997 (the “Original
Lease”), as amended by First Amendment to Lease Agreement dated June 3, 1999
(the “First Amendment”) and Second Amendment to Lease Agreement dated May 31,
2007 (the “Second Amendment” and, together with the Original Lease, and the
First Amendment, collectively, the “Lease”), covering certain premises
containing approximately 130,540 rentable square feet (the “Premises”), located
in Landlord’s building (the “Building”) at 300 Commodore Drive, Swedesboro, New
Jersey, as more fully described in the Original Lease.

B. Tenant desires to extend the term of the Lease and to otherwise modify the
Lease in certain respects and Landlord has agreed to such extension and
modification subject to the provisions of this Third Amendment. Accordingly,
Landlord and Tenant desire to amend the Lease.

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises and
covenants contained herein and in the Lease, and intending to be legally bound,
hereby agree that the Lease is amended as follows:

1. All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

2. The “TERM” of the Lease is hereby extended for one (1) additional term of
sixty-eight (68) months (the “Third Extended Term”) commencing on May 1, 2008
and expiring at 11:59 P.M. local time on December 31, 2013.

3. Section 1(c)(ii) of the Original Lease, defining “EXPIRATION DATE”, is hereby
amended to extend the Expiration Date until December 31, 2013.

4. Tenant’s “MINIMUM ANNUAL RENT” obligation for the Third Extended Term shall
be as follows:

 

Period

 

Annual

 

Monthly

5/1/08 – 6/30/08

  —     $48,408.58

*7/1/08 – 8/31/08

  —     $ 0.00

9/1/08 – 6/30/09

  —     $44,601.17

7/1/09 – 6/30/10

  $545,918.28   $45,493.19

7/1/10 – 6/30/11

  $556,836.65   $46,403.05

7/1/11 – 6/30/12

  $567,973.38   $47,331.12

7/1/12 – 6/30/13

  $579,332.89   $48,277.74

7/1/13 – 12/31/13

  —     $ 49,243.29

 

* Monthly installments of Estimated Annual Operating Expenses shall be payable
by Tenant in these months notwithstanding that no installments of Minimum Annual
Rent are then due and payable.

5. Tenant accepts the Premises in its “as is” “where is” condition and Landlord
shall have no obligations whatsoever to improve or pay for improvements to the
Premises for Tenant’s use and occupancy.



--------------------------------------------------------------------------------

6. Section 6 of the Second Amendment and Section 32 of the Original Lease,
granting Tenant certain options to extend the Term of the Lease, are hereby
deleted in their entirety and the following is substituted therefore:

“32. Option to Renew.

(a) Provided that Tenant is not then in default hereunder, Tenant shall have the
right and option to extend the term of this lease under the same terms and
conditions (except for minimum annual rent and these options to renew) as herein
set forth for two (2) additional periods of five (5) years each, the additional
term to begin on January 1, 2014 for the first five (5) year renewal option, and
January 1, 2019 for the second five (5) year renewal option. The option for the
additional terms must be exercised by Tenant by giving Landlord prior written
notice thereof nine (9) months prior to lease expiration.

(b) The minimum annual rent for the first year of each additional term shall be
equal to ninety-five percent (95%) of the fair market rental value of the
Premises, determined pursuant to subsection 32(c) hereof, with three percent
(3%) annual escalations. There shall be no tenant improvement allowance on the
renewal options. The minimum annual rent for each subsequent year of the
additional term shall be equal to the fair market increases in rental value of
the Premises, determined pursuant to subsection 32(c) hereof.

(c) For purposes of this Section 32, if Landlord and Tenant cannot agree as to
the fair market rental value of the Premises and the fair market increases in
rental value of the Premises within thirty (30) days after receipt of Tenant’s
notice to Landlord under subsection 32(a), the fair market rental value of the
Premises and the fair market increases in rental value of the Premises shall be
determined by appraisal. Within ten (10) days after the expiration of such
thirty (30) day period, Landlord and Tenant shall give written notice to the
other setting forth the name and address of an appraiser designated by the party
giving notice. All appraisers selected shall be members of the American
Institute of Real Estate Appraisers and shall have had at least ten (10) years
continuous experience in the business of appraising industrial buildings in the
greater Philadelphia, Pennsylvania area. If either party shall fail to give
notice of such designation within the time period provided, then the party who
has designated its appraiser (the “Designating Party”) shall notify the other
party (the “Non-Designating Party”) in writing that the Non-Designating Party
has an additional ten (10) days to give notice of its designation, otherwise the
appraiser, if any, designated by the Designating Party shall conclusively
determine the fair market rental value of the Premises and the fair market
increases in rental value of the Premises. If two appraisers have been
designated, such appraisers shall attempt to agree upon the fair market rental
value of the Premises and the fair market increases in rental value of the
Premises. If the two appraisers do not agree on the fair market rental value of
the Premises and the fair market increases in rental value of the Premises
within twenty (20) days of their designation, the two appraisers shall designate
a third appraiser. If the two appraisers shall fail to agree upon the identity
of a third appraiser within five (5) business days following the end of such
twenty (20) day period, then either Landlord or Tenant may apply to the American
Arbitration Association, or any successor thereto having jurisdiction, for the
settlement of the dispute as to the designation of the third appraiser and the
American Arbitration Association shall designate a third appraiser in accordance
with the Real Estate Valuation Arbitration Rules of the American Arbitration
Association. The three appraisers shall conduct such hearings as they may deem
appropriate, shall make their determination of the fair market rental value of
the Premises and the fair market increases in rental value of the Premises in
writing and shall give notice to Landlord and Tenant of such determination
within twenty (20) days after the appointment of the third appraiser. If the
three appraisers cannot agree upon the fair market rental value of the Premises
and the fair market increases in rental value of the Premises, each appraiser
shall submit in writing to Landlord and Tenant the fair market rental value of
the Premises and the fair market increases in rental value of the Premises as
determined by such appraiser. The fair market rental value of the Premises and
the fair market increases in rental value of the Premises for the purposes of
this paragraph shall be equal to the arithmetic average of the two closest fair
market rental values of the Premises and the fair market increases in rental
value of the Premises submitted by the appraisers. Each party shall pay its own
fees and expenses in connection with any appraiser selected by such party under
this paragraph, and the parties shall share equally all other expenses and fees
of the arbitration, including the fees and expenses charged by the third

 

2



--------------------------------------------------------------------------------

appraiser. The fair market rental value of the Premises and the fair market
increases in rental value of the Premises as determined in accordance with the
provisions of this Section 32 shall be final and binding upon Landlord and
Tenant.”

7. The last paragraph of Section 7(a) of the Rider to the Original Lease,
limiting increases in certain Operating Expenses, is hereby deleted in its
entirety and the following is substituted therefore:

“Notwithstanding anything to the contrary herein contained, Tenant’s
Proportionate Share of Operating Expenses for Common Area repairs and
maintenance shall never increase by more than 7% over Tenant’s Proportionate
Share of Operating Expenses for such items for the prior calendar year on an
annualized basis; provided, however, that expenses and costs for repairs and
maintenance with respect to the demised Premises, including without limitation,
HVAC maintenance and repairs, and expenses and costs for snow removal shall not
be subject to such limitation on annual increases.”

8. The parties agree that they have dealt with no brokers in connection with
this Third Amendment, except for Cushman & Wakefield, whose commission shall be
paid by Landlord pursuant to separate agreement. Each party agrees to indemnify
and hold the other harmless from any and all claims for commissions or fees in
connection with the Premises and this Third Amendment from any other real estate
brokers or agents with whom they may have dealt.

9. Tenant acknowledges and agrees that the Lease is in full force and effect and
Tenant has no claims or offsets against Rent due or to become due hereunder.

10. Except as expressly modified herein, the terms and conditions of the Lease
shall remain unchanged and in full force and effect.

11. This Third Amendment shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound, have
executed this Third Amendment as of the day and year first above written.

 

LANDLORD: LIBERTY VENTURE I, LP

By:

  Liberty Venture I, LLC, Sole General Partner   By:   Liberty Property Limited
Partnership, Sole Member     By:   Liberty Property Trust, Sole General Partner
      By:  

/s/ Robert D. Jones

        Name: Robert D. Jones         Title: Vice President, City Manager

 

TENANT: LESLIE’S POOLMART, INC. By:   /s/ Steven L. Ortega   Name: Steven L.
Ortega   Title: EVP/CFO

 

3